Feb       2 2015 03:                     P001




                                                                        /
                                                                            •III     r   I


                                                                                                   I,
 February 2nd, 2015


 FOURTH COURT OF APPEALS DIST.
CADENA-REEVES JUSTICE CENTER
 300 DOLOROSA, SUITE 3200
SAN ANTONIO, TEXAS 78205-3037


RE: Court of Appeals CaseS- 04-13-00569-CR                                                                      ■ /-'■'•■
                                                                                                          rn
Trail Court Casetf - B11614
                                                                                                          I     sib
Style: Kristi Rene Nix
Vs.
                                                                                                          CO
The State Of Texas
                                                                                                          r-o




Your Honor,




 I am the defendant in the above style case. \ am be harassed by this probation dept because of their
mistakes they are trying to cover up. According to the Fourth court Rules I should not even be on
probation while on appeal. They took me off 7 months after I filed my appeal there paper work even
states inactive case closed which was in March 28th 2014. I was told I no longer had to report go to
U.A.'s or pay fees. Five months later I received a letter telling me I have to come in for a meeting or they
will have a warrant put out for my arrest. I have sent the fourth court the inactive papers I have an audio
recording saying this and papers of threat to be arrested if I didn't come in and paper I was forced to
sign have all been sent to the fourth court. I was not able to go io my color because my feet and hands
were so swollen I could not even st3nd on them or wear clothing that had to be pulled down. I do have
photos and witnesses to this. I called my probation officer and left a message on her recorder and never
heard from her. They are still making me pay for the U.A. I missed. As far as my attorney he has told me
he is no longer my attorney and I have not talked to him but 2 times since he was appointed by Judge
Emerson.   I    have never received one document or piece of paper from                  him and    have had       no
correspondence with him AT ALL TIL THIS DATE. I don't know to file a habeas corpus or whatever I need
to have this case dismissed. But that is what I am asking for to be done. I have sent the fourth court
EVERYTHING to prove
I did not do anything to be on a poss. charge and have a felony on my record for the rest of my life. This
has been an absolute NIGHTMARE. I do know that the probation department is being investigated and
they need to be.! will fight this as long as I have to




Respectfully,




Kristi Rene Nix